DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 10, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’.
As for claims 1 and 11 (treating claim 11 as the process of making the product of claim 1), H04 discloses/suggests the following:  a  multi-layer absorber filter (H04: abstract: ‘filter of multilayered interference thin films formed by alternating laminating conductive oxide films and high-refractive index transparent dielectric films into multiple layers, a zinc oxide thin film and a transparent substrate; Figs. 1 and 3-5) in evidence of Tanda transparent conductive oxide films are absorber layers (Tanda:  page 3: paragraph 2: last three lines:  ‘Examples of the inorganic near-infrared absorber include transparent conductive oxides such as ITO (tin-doped indium oxide) and ATO (antimony-doped tin oxide), zinc oxide, indium oxide, and tin oxide.’)  comprising: a plurality of layers of absorbers (Fig. 1: 3 ITO layers and 1 ZnO layer;  Fig. 3: 6 ITO layers and 2 ZnO layers; Fig. 4: 4 layers of FATO and 1 layer of ZnO; Fig. 5: 5 layers of ATO and 1 layer of ZnO) of at least two different thicknesses (Figs. 1 and 3:  1300 angstroms and 3000 angstroms; Fig. 4: 1400 angstroms and 2000 angstroms; Fig. 5: 1000 angstroms and 2000 angstroms)  and comprised of a doped semiconductor material (Figs. 1 and 3: ITO; Fig. 4: FATO; Fig. 5: ATO), wherein the at least two different thicknesses differ by at least 20% (Fig. 1 and 3: 1300 angstroms and 3000 angstroms wherein they differ by more than 260 angstroms or 600 angstroms (20% of 1300 and 3000 angstroms); Fig. 4: 1400 and 2000 angstroms wherein they differ by more than 280 or 400 angstroms (20% of 1400 and 2000 angstroms); and Fig. 5: 1000 angstroms and 2000 angstroms wherein they differ by more than 200 angstroms or 400 angstroms (20% of 1000 and 2000 angstroms)); and a plurality of layers of dielectric material separating the plurality of layers of absorbers to form a single multi-layer stack (Figs. 1 and 3: TiO2 layers separating ITO and ZnO layers; Fig. 4: ZnS layers separating FATO and ZnO; Fig. 5: ZrO2 separating ATO and ZnO), wherein there are at least three different layer thicknesses within the single multi-layer stack (Figs. 1 and 3: 1140, 1300, and 3000 angstroms; Fig. 4: 1400, 1040, and 2000 angstroms; Fig 5: 1000, 1200, and 2000 angstroms); wherein, the multi-layer absorber filter is formed through depositing of the layers of absorbers and dielectric materials (page 3:  lines 9-18 and lines 37-44 and page 4: line 1).

As for claim 4, H04 in evidence of Tanda discloses/suggests everything as above (see claim 1).  In addition, H04 discloses/suggests wherein there are at least four different layer thicknesses within the single multi-layer stack (Figs 1 and 3: 1140, 1300, and 3000 angstroms with glass substrate that appears to be 4 nm thick; Fig. 4: 1400, 1040, and 2000 angstroms with glass substrate that appears to be 4 nm thick; Fig. 5: 1000, 1200, and 2000 angstroms with glass substrate that appears to be 4 nm thick).
As for claims 5, 13, and 17, H04 in evidence of Tanda discloses/suggests everything as above (see claims 1 and 11).  In addition, H04 discloses/suggests wherein some of the layer thicknesses within the single multi-layer stack do not correspond to a quarter-wavelength of radiation for which the multi-layer absorber filter is designed to block and thereby depositing layers of absorbers or depositing layers of dielectric material that are not quarter-wavelength thick  (H04 teaches cutting off UV and IR rays: page 1: line 1 of abstract; therefore, layer thicknesses would not be a quarter-wavelength of any wavelength in the UV or IR range:  Figs. 1 and 3: 1140 angstrom and 1300 angstrom; Fig. 4: 1400 angstrom and 1040 angstrom; Fig. 5: 1200 angstrom).
As for claim 6, H04 in evidence of Tanda discloses/suggests everything as above (see claim 1).  In addition, H04 discloses/suggests wherein at least two of the three different layer thicknesses differ by more than 50% (Figs. 1 and 3:  1140 angstrom or 1300 angstrom compared to 3000 angstrom).
As for claim 10, H04 in evidence of Tanda discloses/suggests everything as above (see claim 1).  In addition, H04 discloses/suggests wherein thicknesses of the plurality of layers of absorbers are between 20 nm and 300 nm (Figs 1 and 3: 1000 and 3000 angstroms; Fig. 4: 1400 and 2000 angstroms; Fig. 5:  1000 and 2000 angstroms).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’ in view of Apfel et al. (3,679,291)-previously cited.
As for claims 2 and 16, H04 in evidence of Tanda discloses/suggests everything as above (see claims 1 and 11).  H04 is silent concerning the plurality of layers of dielectric material include at least two different thicknesses and depositing at least two different thicknesses of dielectric material that differ by at least 20%.   Nevertheless, Apfel in a filter with neutral transmitting multilayer coating having asymmetric reflectance teaches forming filters with multilayer coatings which are neutral in transmission and have an asymmetric reflectance (col. 1, lines 5-10).  In addition, Apfel discloses for the filter that the plurality of layers of dielectric material include at least two different thicknesses and depositing the plurality of layers of dielectric material comprises depositing at least two different thicknesses of dielectric material that differ by at least 20%  (col. 8, lines 66-67; col. 9, lines 5-20: two dielectric layers: layers 2 and 5 are at 48.9 nm and 54.0 nm; note layer 1 is at 96.9 nm; layer 4 is at 87.5 nm; layers 7 and 10 are at 108 nm; note: col. 6, lines 9-15 that demonstrates thicknesses between metal, absorber, layers may vary by 5 percent).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the plurality of layers of dielectric material include at least two different thicknesses and thereby depositing at least two different thicknesses of dielectric material that differ by at least 20% to provide neutral transmission through an optical filter and asymmetric reflectance with regards to a specific desired color. 
7.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’ in view of  Lee et al. (KR 101587643 B1)-using machine translation.
	As for claims 9 and 15, H04 in evidence of Tanda discloses/suggests everything as above (see claims 1 and 11).  H04 is silent concerning 10359671.1Application No.: 16/809,7853 Docket No.: R0708.70057US02After Final Office Action of January 26, 2022the plurality of layers of absorbers comprise doped amorphous silicon and thereby is silent concerning depositing the plurality of layers of absorbers comprises depositing doped amorphous silicon.  Nevertheless, Lee in non-iridescent transmissive structural color filter and manufacturing method thereof teaches a color filter with three dielectric filters of similar thickness (Fig. 1: 30-32) and apparently three layers of doped amorphous silicon having three different thicknesses (Fig. 1: 111-113; abstract; page 5:  lines 22-24 that begins on line 22 with ‘According to one embodiment of the invention, the first-third hydrogenated amorphous silicon layer…’) having a large acceptance angle (Fig. 1: acceptance cone).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the plurality of layers of absorbers comprise doped amorphous silicon and thereby depositing the plurality of layers of absorbers comprise depositing doped amorphous silicon in order to create an optical filter with a large acceptance angle.  
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP-H04133004-A -using machine translation hereafter ‘H04’ in evidence of Tanda et al. (JP-2007012947-A) -using machine translation hereafter ‘Tanda’ in view of Kochergin et al. (2004/0134879)-previously cited.
	As for claim 14, H04 in evidence of Tanda discloses/suggests everything as above (see claim 11).  H04 is silent concerning depositing the plurality of layers of absorbers comprises depositing layers of an alloy that includes a semiconductor material.  Nevertheless, Kochergin in a method of manufacturing a spectral filter for green and longer wavelengths teaches that absorber layers comprise a metal alloy being in the pores of a semiconductive host of silicon dioxide or silicon nitride which are both deposited (paragraph 0123).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try have depositing the plurality of absorbers comprise depositing layers of an alloy that includes a semiconductor material such as a metal alloy filled pores of silicon dioxide or silicon nitride material in order to create a spectral filter for green and longer wavelengths.  
Response to Arguments
9.	Applicant’s arguments with respect to the claims and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please referred to attached PTO-892
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886